EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Filomena on 2-4-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 6, “and to generate first contour measurement signals;” has been amended to: —and to generate first contour measurement signals, where the first contour measurement signals are in a range that comprises a normal region between an upper tilt threshold and a lower tilt threshold, an upper tilt adjustment region between the upper tilt threshold and an upper lift threshold, and a lower tilt adjustment region between the lower tilt threshold and a lower lift threshold;—
In line 15, “an upper tilt” has been amended to: —the upper tilt—
In line 18, “a lower tilt” has been amended to: —the lower tilt—

Claim 5 has been amended as follows:
In line 4, “an upper lift” has been amended to: —the upper lift—
In line 9, “a lower lift” has been amended to: —the lower lift—

Claim 11 has been amended as follows:
In line 8, “and generate second contour measurement signals;” has been amended to: —and generate second contour measurement signals, where the second contour measurement signals are in the range that comprises the normal region between the upper tilt threshold and lower tilt thresholds, 

Claim 13 has been amended as follows:
In line 2, “an upper lift” has been amended to: —the upper lift—
In line 7, “a lower lift” has been amended to: —the lower lift—

Claim 16 has been amended as follows:
In line 6, “generating contour measurement signals based on the detected ground contour;” has been amended to: — generating contour measurement signals based on the detected ground contour, the contour measurement signals falling in a range comprising a normal region between an upper tilt threshold and a lower tilt threshold, an upper tilt adjustment region between the upper tilt threshold and an upper lift threshold, and a lower tilt adjustment region between the lower tilt threshold and a lower lift threshold; —
In line 10, “when the first contour measurement signals are greater than an upper tilt threshold,” has been amended to: — when the contour measurement signals are greater than the upper tilt threshold,—
In line 14, “when the first contour measurement signals are less than a lower tilt threshold,” has been amended to: — when the contour measurement signals are less than the lower tilt threshold,—

Claim 17 has been amended as follows:
In line 6, “when the first contour measurement signals are greater than an upper lift threshold,” has been amended to: — when the contour measurement signals are greater than the upper lift threshold,—
In line 10, “when the first contour measurement signals are less than a lower lift threshold,” has been amended to: — when the contour measurement signals are less than the lower lift threshold,—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671